The following memorandum was filed March 11, 1941:
Discussing the decision counsel say:
"The decision seems to be most definitely grounded on the code as a whole being so complete a regulation of the trade as to constitute an attempt to exercise the whole, or so nearly the whole, legislative power as to be beyond what can be delegated to an administrative agency." *Page 110 
Counsel for plaintiff seem to have no difficulty in stating the gist of the decision.  We pointed out in the opinion in this case that the administrative had done exactly what it was said in Petition of State ex rel. Attorney General (1936),220 Wis. 25, 264 N.W. 633, an administrative might not do. A reading of the trade-practice standards for the barber trade makes it perfectly obvious that what is being done is to regulate by affirmative action the whole barber business.  If the argument made in support of plaintiff's motion for rehearing is sound, then there is no limit to administrative lawmaking. In form and in substance the so-called standards are a regulation of the business and not a mere elimination of unfair trade practices and unfair methods of competition.  If the legislature may delegate to an individual or a group legislative power to do what the administrative did in this case, we have taken a long step in becoming a nation of licensees instead of a nation of freemen.  We shall ultimately be dependent, practically if not legally, for the right to earn a livelihood upon the good will of some state or federal inspector.  The so-called standards do not purport solely to regulate a business but apply equally to a regulation of an individual's conduct, and restrict the freedom of action of individuals in respects that have no relation to the elimination of unfair trade practices or unfair methods of competition.
Counsel assert that the decision in this case is inconsistent with that of the court in State ex rel. Attorney General v.Fasekas (1937), 223 Wis. 356, 269 N.W. 700.  We discover no inconsistency.  The cases proceed on entirely different grounds.  The question here is not whether there is a valid exercise of a delegable power which was the issue in theFasekas Case.  Here there is an attempt to exercise a power which is not delegable, that is, in effect to exercise the whole legislative power with reference to the subject matter under consideration.
By the Court. — The motion for rehearing is denied, without costs. *Page 111